Citation Nr: 0629565	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-24 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
anxiety disorder, prior to April 10, 2005.  

2.  Entitlement to an evaluation in excess of 50 percent for 
depressive disorder with anxiety, from April 10, 2005.  

3.  Entitlement to an evaluation in excess of 10 percent for 
low back strain due to degenerative disc disease at L4-L5, 
prior to April 16, 2005.  

4.  Entitlement to an evaluation in excess of 20 percent for 
low back strain due to degenerative disc disease at L4-L5, 
from April 16, 2005.  

5.  Entitlement to a compensable evaluation for neurological 
residuals, right wrist surgical fixation with retained 
hardware, from the initial grant of service connection.  

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right wrist.  

7.  Entitlement to a compensable evaluation for migraine 
headaches, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1982 to June 2002.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 2002 decision by the RO 
which, in part, granted service connection for anxiety 
disorder and low back strain, each rated 10 percent 
disabling, and neurological residuals of a right wrist 
fracture and migraine headaches, each rated noncompensably 
disabling.  In December 2003, a hearing was held at the RO 
before the undersigned member of the Board.  The Board 
remanded the appeal for additional development in July 2004.  

By rating action in December 2005, the RO assigned increased 
ratings to 50 percent for the veteran's anxiety disorder, 
effective from April 10, 2005; to 20 percent for low back 
strain, and a separate 10 percent evaluation for the 
orthopedic residuals of the right wrist fracture (based on 
limitation of motion); each effective from April 16, 2005.  
The RO denied increased ratings for the neurological 
residuals of the right wrist fracture and migraine headaches.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was granted, the veteran's 
symptoms for depressive disorder with anxiety more nearly 
approximated the degree of occupational and social impairment 
contemplated by a 50 percent schedular rating, and no higher.  

3.  Since service connection was granted, the veteran's low 
back strain due to degenerative disc disease is manifested by 
complaints of pain, muscle spasm, and limitation of motion; 
no more than mild functional loss of use due to pain or 
during flare-ups is demonstrated.  

4.  Since service connection was granted, the neurological 
residuals of the right wrist disability are shown to be 
wholly sensory.  

5.  Since service connection was granted, the veteran's right 
wrist disability is manifested by pain and some limitation of 
motion, but not to the extent that it more nearly 
approximates favorable or unfavorable ankylosis.  

6.  Since service connection was granted, the veteran's 
migraine headaches are manifested by a history of recurring 
headaches and nausea; characteristic prostrating attacks 
averaging one in 2 months over the last several months is not 
demonstrated.  




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 50 percent, 
and no higher, for anxiety disorder, prior to April 10, 2005, 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.130, Part 4, Diagnostic Codes 9411-9434 (2005).  

2.  The criteria for an evaluation in excess of 50 percent 
for depressive disorder with anxiety from April 10, 2005, are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.130, Part 4, Diagnostic Codes 9411-9434 (2005).  

3.  The criteria for an increased evaluation to 20 percent, 
and no higher, for low back strain due to degenerative disc 
disease at L4-L5 prior to April 16, 2005, have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Codes 5003-5292, 5295 (prior to 
9/26/03) and 5003-5237 (from 9/26/03).  

4.  The criteria for an evaluation in excess of 20 percent 
for low back strain due to degenerative disc disease at L4-L5 
from April 16, 2005, are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Codes 5003-5292, 5295 (prior to 9/26/03) and 5003-
5237 (from 9/26/03).  

5.  The criteria for an increased evaluation to 10 percent 
for neurological residuals, right wrist surgical fixation 
with retained hardware, based on an initial determination, 
are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.124a, 
Part 4, Diagnostic Code 8715 (2005).  

6.  The criteria for a 10 percent evaluation for residuals of 
a fracture of the right wrist from July 1, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5215 (2005).  

7.  The criteria for a compensable evaluation for migraine 
headaches are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.124a, Part 4, Diagnostic Code 8100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

A letter dated in March 2004 fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter was not sent prior to initial 
adjudication of the veteran's claims for service connection, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, the claims were readjudicated, and 
a supplemental statement of the case (SSOC) was promulgated 
in December 2005.  The veteran was notified of the evidence 
that was needed to substantiate his claims and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In addition, with respect to the issues in 
this appeal that the Board has determined that the 
preponderance of the evidence is against the claim, any 
questions as to notice of the appropriate effective date to 
be assigned are accordingly rendered moot, and so no further 
notice is necessary at this time.  Further, as to the issues 
that the Board has determined are supported by the evidence, 
the RO can cure any VCAA notice defect with respect to the 
effective dates once the Board's decisions are effectuated.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and all VA and private 
medical records identified by the veteran have been obtained 
and associated with the claims file.  There is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  The veteran was also afforded appropriate VA 
examinations for the specific purpose of determining the 
extent and severity of the disabilities now at issue on 
appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Law and Regulations

The issues pertaining to the rating to be assigned the 
disabilities currently on appeal arise from an original claim 
for compensation benefits.  As held in AB v. Brown, 6 Vet. 
App. 35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
at the time of an initial rating, separate [staged] ratings 
may be assigned for separate periods of time based on the 
facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  



Depressive Disorder with Anxiety

Where depressive disorder with anxiety results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, a 100 percent 
rating is assigned.  

Where depressive disorder with anxiety causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is for assignment.  

Where anxiety disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is awarded.  

Where anxiety disorder causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is assigned.  

Where anxiety disorder causes occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent evaluation 
is assigned.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

The veteran was assigned a 10 percent evaluation for his 
anxiety disorder from July 1, 2002, the day following his 
discharge from service to April 10, 2005, the date of his 
first post-service VA psychiatric examination, and a 50 
percent evaluation from April 10, 2005.  The material 
question at issue is whether the veteran had sufficient 
occupational and social impairment to disrupt his performance 
of occupational tasks to the extent set forth in the rating 
criteria described above for an evaluation in excess of 10 
percent prior to April 10, 2005, and to an evaluation in 
excess of 50 percent from April 10, 2005.  In this regard, it 
must be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2005).  

Evaluation in Excess of 10 Percent Prior to April 10, 2005.  

The evidence of record shows that the veteran was seen for 
psychiatric problems by VA and private healthcare providers 
on numerous occasions beginning shortly after his discharge 
from service.  Most of the progress notes included very few 
clinical findings and no specific assessment of the severity 
of the veteran's psychiatric status.  His primary symptoms 
were anxiety, panic attacks, and loss of motivation.  It is 
not clear from the evidence when he was started on 
medication, but the records show that his dosage was 
increased in August and September 2003.  (See December 2003 
private medical note.)  The veteran was described as a 
workaholic but had little or no motivation since his 
discharge from service.  Prior to the VA psychiatric 
examination in April 2005, the outpatient notes showed some 
stabilizing of symptoms with medication, but that he 
continued to have panic attacks, some short term memory 
impairment, and depression.  He was alert and well oriented, 
and there was no evidence any suicidal or homicidal 
ideations.  The veteran was neatly dressed, cooperative, and 
made good eye contact.  There was no evidence of psychosis, 
he was relevant and coherent on all occasions, and his 
judgment and insight were fully intact.  The veteran was 
enrolled in college in 2003 and 2004 through VA vocational 
rehabilitation, but did not complete the credits necessary to 
receive an Associates degree, primarily because of his 
psychiatric problems.  

Prior to April 10, 2005, the medical evidence of record did 
not reflect any obsessional rituals which interfered with 
routine activities, illogical or irrelevant speech; near-
continuous panic or depression affecting his ability to 
function independently or effectively; impaired impulse 
control, or any difficulty in adapting to stressful 
circumstances.  The veteran never displayed any evidence of 
disorientation or more than mild impairment of memory.  That 
is not to say that he was not impaired by his anxiety 
disorder.  Rather, the clinical notes showed that he was able 
to manage his underlying psychiatric symptoms and made some 
progress in dealing with them through counseling and with 
medication.  

On the other hand, the Board does not discount the affect of 
the veteran's symptoms on his daily life.  The records showed 
that he continued to have panic attacks, anxiety, and sleep 
disturbance.  The fact that he showed some improvement in 
dealing with his symptoms does not diminish the degree of his 
psychiatric impairment.  Prior to April 10, 2005, the only 
psychiatric report to render a GAF score (60), was a private 
evaluation in June 2003.  However, the report did not include 
any clinical findings or provide any discussion or analysis 
as to the severity of the veteran's anxiety disorder.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  
However, the Board is not required to assign a rating based 
merely on such score.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

In this case, the clinical findings from all of the reports 
prior to August 10, 2005, suggest that the veteran had 
occupational and social impairment to the degree contemplated 
under the criteria for an evaluation of 50 percent.  The 
progress notes indicated that the veteran had panic attacks 
on a regular basis and had some short term memory impairment.  
After reviewing the evidence of record, the Board concludes 
that the veteran's psychiatric disability picture more 
closely approximated the criteria for a 50 percent schedular 
rating, and no higher, from the initial grant of service 
connection to April 10, 2005.  

The evidence of record does not show that the veteran's 
symptomatology was reflective of the severity and persistence 
to warrant an evaluation in excess of 50 percent under the 
criteria discussed above, prior to April 10, 2005.  The 
evidence does not demonstrate occupational and social 
impairment due to symptoms such as obsessional rituals which 
interfere with routine activities; intermittent, illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  



Evaluation in Excess of 50 Percent From April 10, 2005.  

Since April 2005, the veteran was seen by VA on only a couple 
of occasions in September and October 2005.  While the 
veteran reported that he had an altercation with an old 
friend who rented one of his apartments, the record reflects 
that he dealt with the problem appropriately and affective, 
by calling the police.  An October 2005 VA progress note 
showed that the veteran was attentive, cooperative, and well 
groomed.  While there was mild impairment of concentration, 
his affect and speech were within normal limits.  His thought 
process was goal-directed and sequential, and there was no 
evidence of psychosis, or any suicidal or true homicidal 
ideations.  Although the veteran reported in December 2005 
that he quit his job because of anxiety, he has not provided 
VA with any evidence to support that assertion.  Moreover, 
the record shows that he owns several rental properties which 
he maintains himself, and that he is still enrolled in 
college.  The fact that he has been able to go to school, 
maintain his investment properties, and work suggests that 
his anxiety disorder does not cause occupational impairment 
to the degree contemplated by the next higher rating of 70 
percent.  Moreover, there is no objective evidence or 
clinical findings that suggest that his anxiety disorder has 
worsened since April 10, 2005.  

A 70 percent evaluation requires deficiencies in most areas 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  

Here, the record shows no objective evidence of any of the 
rating criteria required for a 70 percent evaluation since 
April 10, 2005.  There was no evidence of any symptoms such 
as thought disorder, psychosis, suicidal ideation, 
obsessional rituals, near-continuous panic, impaired 
intellectual functioning, or impaired judgment.  

Clearly, the evidence shows reduced reliability and some 
problems with interpersonal relationships.  However, the 
evidence does not suggest that his anxiety disorder is of 
such severity to warrant a rating of 70 percent or higher.  
Accordingly, the Board concludes that the veteran's anxiety 
disorder does not meet or nearly approximate the level of 
disability required for a rating in excess of 50 percent from 
April 10, 2005.  

Lumbosacral Strain due to Degenerative Disc Disease at L4-L5

The veteran was assigned a 10 percent evaluation for his low 
back disability from July 1, 2002, the day following his 
discharge from service to April 16, 2005, the date of his 
first VA examination, and a 20 percent evaluation from April 
16, 2005.  Thus, the question presented is whether a rating 
in excess of 10 percent is warranted from the date of his 
discharge from service to April 16, 2005, and to an 
evaluation in excess of 20 percent from April 16, 2005.  

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's spine disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  
That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

Prior to September 26, 2003, under Diagnostic Code (DC) 5295 
(lumbosacral strain), a 40 percent rating was assigned for 
severe symptoms with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was assigned with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  

As the veteran is also shown to have disc disease of the 
lumbosacral spine that an examiner has related to the 
veteran's service-connected history of low back strain, the 
Board must also consider the rating criteria for 
intervertebral disc syndrome (DC 5293).  Under the old 
version for intervertebral disc syndrome, a 60 percent 
evaluation was assigned for pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent evaluation was 
assigned for severe, recurring attacks with intermittent 
relief.  A 20 percent rating was assigned for moderate 
symptoms with recurring attacks.  A 10 percent evaluation was 
assigned for mild symptoms.  38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, Diagnostic Code 
8520, addresses the sciatic nerve.  Incomplete paralysis of 
the sciatic nerve is rated 10 percent when mild, 20 percent 
when moderate, 40 percent when moderately severe, and 60 
percent when severe with marked muscular atrophy.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8520 (2005).  An 80 percent rating 
is warranted for complete paralysis of the nerve when the 
foot dangles and drops and there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2005).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months will be rated 10 percent.  A 20 
percent evaluation will be assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1) provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  (38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003).  

In this case, the pertinent evidence of record includes 
numerous private and VA outpatient reports showing treatment 
for various maladies, including low back pain from 2003 to 
the present, and April 2005 VA orthopedic and neurological 
examination reports.  

The private medical reports do not reflect any treatment for 
low back problems.  The VA notes show that the veteran was 
seen for acute flare-up of low back pain on only a couple of 
occasions during the pendency of this appeal.  In October 
2003, the veteran called VA and reported that he "threw" 
his back out making a quick turn that morning.  He denied any 
radiating pain, numbness, tingling, or weakness in his lower 
extremities, and was advised by the home care nurse to take 
over-the-counter medication, apply heat, and rest.  He was 
told to call back if there was no improvement.  The record 
does not indicate that the veteran had any further problems 
with his back from this incident nor did he call for any 
further help.  

He was seen by VA in August 2004, at which time he described 
his back pain as acute and transitory and not associated with 
any specific event.  Forward flexion was to 90 degrees with 
extension to 45 degrees.  Rotation was to 30 degrees, 
bilaterally with some sciatic joint discomfort on right 
rotation.  Lateral flexion was normal, bilaterally.  Straight 
leg raising was negative and there were no neurological 
abnormalities.  In September 2004, the veteran again called 
VA health care and reported the onset of back pain at work 
two days earlier.  He was advised to go to a local hospital 
and not to go to work the next day.  The veteran's complaints 
and the clinical findings were essentially the same as in 
August 2004, when he was seen by VA in October 2004.  At that 
time, the veteran described his pain as a three on a scale of 
0 to 10.  

On VA orthopedic examination in April 2005, the veteran 
complained of recurrent low back pain, sometimes radiating 
down the right leg with some associated numbness.  On 
examination, his gait was normal, and there was tenderness 
and muscle spasm over the right lower lumbar paraspinal 
region.  Forward flexion was to 80 degrees with pain 
beginning at 45 degrees.  Extension, lateral flexion, and 
rotation were all to 30 degrees without pain.  Straight leg 
raising was negative and neuromotor function was normal with 
5/5 strength in all muscles.  Sensation was diminished to 
light touch along the lateral aspect of the right leg and 
medial aspect of the right foot.  Deep tendon reflexes were 
slightly increased but symmetric in his patella and Achilles.  
The diagnoses included right degenerative arthrosis or lumbar 
spondylosis.  

On VA neurological examination in April 2005, the examiner 
indicated that the claims file was reviewed and that there 
were no clear signs of radiculopathy.  The veteran had normal 
muscle mass, tone, strength, station, gait, and coordination.  
There was decreased pinprick perception in the right L5-S1 
distribution, but no accompanying motor weakness of muscle 
innervated by L5 or S1.  Deep tendon reflexes were present 
and symmetrical, bilaterally.  The impression was evidence of 
radiculopathy which correlated with x-ray evidence of 
degenerative disc disease and loss of disc height at the L5-
S1 level.  

In the instant case, the medical evidence of record showed 
that the veteran was seen for back pain on several occasions 
from the time of discharge from service up until the VA 
examination in April 2005.  The clinical findings on those 
occasions were rather sparse and showed no more than mild 
limitation of motion of the lumbar spine.  When examined by 
VA in April 2005, the veteran again demonstrated no more than 
mild limitation of motion with forward flexion to 80 degrees, 
albeit with pain beginning at 45 degrees.  However, he was 
found to have muscle spasm on forward bending.  While muscle 
spasm was not noted on any of the earlier medical reports, it 
is not clear whether the absence of any reported spasm was 
due to the limited extent of the examinations or the lack of 
actual findings.  The veteran maintains that he has had pain, 
recurring muscle spasms and limitation of motion of the 
lumbar spine since service and, through no fault of his own, 
was not afforded a comprehensive examination by VA until 
nearly three years after filing his claim.  Resolving 
reasonable doubt in favor of the veteran, the Board finds 
that the objective findings on the April 2005 VA examination 
most likely reflected the actual extent and severity of his 
low back disability since his discharge from service.  Thus, 
an increase rating to 20 percent for the low back disability 
is warranted prior to April 16, 2005 under Diagnostic Code 
5295.  

Prior to and from April 16, 2005, the medical evidence of 
record does not show more than moderate limitation of motion 
of the lumbar spine.  Thus, a rating in excess of 20 percent 
under DC 5292 is not warranted.  The clinical evidence does 
not show severe symptoms of lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion so as to warrant a higher rating under DC 5295.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains significant motion of the spine.  Therefore, a rating 
under Diagnostic Codes 5289 or 5292 for ankylosis or 
limitation of motion is not warranted.  

While the veteran reports chronic low back pain and decreased 
sensation in his right lower extremity, there is no objective 
evidence of more than mild symptoms of intervertebral disc 
(IVD) syndrome at any time during the pendency of this 
appeal.  The only positive neurological findings of IVD 
syndrome was noted on the April 2005 VA examination, 
manifested principally by mild decreased sensation to 
pinprick and radiculopathy; all other neurological findings 
were essentially normal.  There was no muscle weakness, loss 
of muscle tone or bulk, absent ankle jerk, or any other 
neurological findings appropriate to the site of the diseased 
disc to a degree that would warrant and increased rating.  
Therefore, the Board finds that the lumbar spine disability 
is not of such severity to warrant an evaluation in excess of 
20 percent under the old criteria for IVD syndrome.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 20 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that he has 
experienced incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  In fact, the current clinical and diagnostic 
findings do not satisfy the criteria for a higher rating 
under the revised criteria of Diagnostic Codes 5237/5243.  
Although the veteran testified that he was placed on bed rest 
three times over the previous six months (See T. p.13), there 
is no objective evidence showing that he was prescribed bed 
rest by anyone, including a physician at anytime during the 
pendency of this appeal.  Although the evidence shows that he 
was told to rest and apply heat to his back by a nurse after 
a flare-up of back pain in October 2003, there is no 
indication that the period of incapacitation required bed 
rest and treatment both prescribed by a physician that lasted 
even two weeks during a 12 month period.  Thus, the Board 
finds that the evidence does not meet the criteria for an 
evaluation in excess of 20 percent under either the old or 
the revised regulations prior to and from April 16, 2005.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's low back disability, under the revised orthopedic 
rating criteria and applicable neurologic rating criteria in 
effect between September 23, 2002, and September 26, 2003, 
and under the revised orthopedic rating criteria and any 
applicable neurologic rating criteria from September 26, 
2003.  

As indicated above, the orthopedic manifestations of the 
veteran's spine disability based on the clinical findings 
prior to April 2005 showed muscle spasm on forward bending 
with no more than mild limitation of motion or mild recurring 
attacks of IVD syndrome, which is commensurate with at most a 
10 percent evaluation under the old rating schedule pursuant 
to Diagnostic Codes 5292 or 5293, or at most a 20 percent 
evaluation under Diagnostic Code 5295.  Applying the clinical 
findings of record subsequent to the date of the revised 
regulations in September 2003, the low back disability would 
equate to no more than a 10 percent evaluation under the new 
General Rating Formula for Disease and Injuries of the Spine 
based on total limitation of motion, muscle spasm and 
tenderness not resulting in abnormal gait or spinal contour 
of the lumbar spine.  As the only significant positive 
neurological finding was wholly sensory, i.e., mild decreased 
sensation and radiculopathy, a 10 percent evaluation is 
warranted under DC 8520 for mild incomplete paralysis of the 
sciatic nerve.  By separately evaluating and combining the 
neurologic and orthopedic manifestations of the veteran's low 
back disability with all of his other service-connected 
disabilities, a combined evaluation would not result in a 
higher rating from September 23, 2002 or from September 26, 
2003.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

The evidence shows that the veteran has a good strength and 
range of motion in his back and no significant neurological 
impairment referable to the lumbar spine.  The evidence shows 
that he was seen by VA for low back pain on only a couple of 
occasions since his discharge from service and, moreover, no 
significant orthopedic or neurological findings were noted at 
any time.  The reports indicated that over-the-counter 
medications have helped to alleviate his symptoms and there 
is no competent objective evidence that his flare-up of 
symptoms have impacted negatively on his occupational 
activities.  The record also shows that he was employed as a 
wire maker, which he described as being very physical, and 
that he reportedly quit in December 2005 because of his 
anxiety disorder.  (See October 2004 VA outpatient note).  
The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As noted 
above, the VA orthopedic and neurological examinations in 
April 2005 showed no more than mild limitation of motion, no 
muscle weakness or atrophy, and no significant neurological 
impairments.  In light of the clinical findings of record, 
the Board finds that an increased evaluation based on 
additional functional loss due to the factors set forth above 
are not demonstrated.  

Right Wrist Disability

The veteran's service-connected injury, fracture of the 
wrist, does not have a specific diagnostic code.  When a 
veteran is diagnosed with an unlisted condition, it must be 
rated under a closely related disease or injury where the 
affected functions, anatomical location, and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2005).  In this 
case, the right wrist disability was initial assigned a 
noncompensable evaluation under DC 8715 for diseases of the 
peripheral nerves, based on the absence of even mild 
incomplete paralysis of the median nerve.  In December 2005, 
the RO assigned a separate 10 percent evaluation under DC 
5215, based on limitation of motion of the wrist; effective 
from April 16, 2005.  

As indicated above, the issue pertaining to the right wrist 
disability arises from an original claim for service 
connection.  The veteran has been assigned separate ratings 
and separate effective dates for the neurological and 
orthopedic residuals of his right wrist fracture, and has 
expressed dissatisfaction with these determinations.  
Therefore, the Board must consider whether he is entitled to 
a compensable evaluation for the neurological manifestations 
from the initial grant of service connection in July 2001, 
and whether he is entitled to a 10 percent evaluation or 
higher for the orthopedic residuals prior to April 16, 2005.  

The service medical records showed that the veteran underwent 
open reduction and internal fixation of the right wrist in 
service in 2001 without complication.  At the time of his 
retirement examination in March 2002, he had full range of 
motion and there was no evidence of deformity.  Post-service 
medical records showed that the veteran was seen for right 
wrist pain on several occasions since his discharge from 
service.  A VA outpatient note in June 2003 showed 
dorsiflexion to 40+ degrees with palmar flexion from 35+ 
degrees.  Finger opposition was intact and symmetric, and 
sensation to pinprick was absent in the fourth phalange.  
Additional outpatient records showed improved range of motion 
with physical therapy.  

When examined by VA in April 2005, the veteran complained of 
pain in his wrist daily, more so on active use, and denied 
any swelling, stiffness, heat, instability, or locking.  On 
examination, the 10 cm long surgical scar was well-healed.  
Dorsiflexion was to 80 degrees without pain, and palmar 
flexion was to 60 degrees with pain beginning at 40 degrees; 
there was no pain with ulnar or radial deviation.  There was 
decreased sensation along the radial border of the index 
finger and no sensation to light touch.  Otherwise, sensation 
was normal in the median, radial, and ulnar nerve 
distributions with good motor function in hand intrinsics.  
The diagnoses included right distal radius fracture, status 
post open reduction with internal fixation.  The examiner 
noted that the veteran had limitation of flexion of the right 
wrist with decreased sensation of the index finger which did 
not correspond to a specific nerve distribution in the ulnar 
or median nerves, but did affect the radial digital nerve to 
the finger.  The examiner also noted that the veteran 
reported a history of functional impairment on repeated use 
and some fatigability, but that none was found on 
examination.  

Under DC 8515 (or 8715 for neuralgia), ratings for paralysis 
of the median nerve include all movements of the hand and 
fingers.  Under this code, evaluations are based on either 
complete or incomplete paralysis.  In peripheral nerve 
injuries, the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. Part 4 (2005).  Neurological 
conditions are to be evaluated based upon the impairment of 
motor, sensory, or mental functioning.  38 C.F.R. § 4.120 
(2005).  Under Diagnostic Code 8515, a 10 percent rating is 
appropriate for the major hand when mild incomplete paralysis 
is present; for moderate incomplete paralysis of the major 
hand, a 30 percent rating is warranted.  A 50 percent 
evaluation is assigned for severe incomplete paralysis of the 
major hand.  Finally, complete paralysis of the hand at the 
median nerve warrants a 70 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2005).  The evidence of record 
shows that the veteran is right-handed, so impairment of his 
right wrist is rated as impairment of the major upper 
extremity.  

Considering the right wrist disability under the rating code 
for peripheral nerve injuries prior to April 16, 2005, the 
evidence showed no neurological impairment in the wrist other 
than some decreased sensation in the index finger.  As 
indicated above, when the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  In this case, there was evidence of sensory 
impairment associated with the right wrist disability prior 
to April 16, 2005.  Although the first reported finding of 
sensory impairment was noted in June 2003, the Board notes 
that his retirement examination in March 2002 did not include 
any neurological findings.  In resolving reasonable doubt in 
favor of the veteran, the Board finds that a 10 percent 
evaluation under DC 8715 is warranted from the initial grant 
of service connection.  

Under DC 5215, the only available schedular evaluation for 
limitation of motion of the wrist is 10 percent for either 
the minor or major extremity, and that requires either 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  The regulations define 
normal range of motion for the wrist as dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I (2005).  

Although the veteran's retirement examination in March 2002 
indicated that the veteran had full range of motion in the 
right wrist, the report did not provide any specific findings 
in terms of ranges of motion in degrees.  Post service VA 
outpatient records showed that the veteran had limitation of 
motion in the right wrist to 40+ degrees for dorsiflexion and 
to 35+ degrees for palmar flexion.  While the veteran could 
make a fist, the proximal interphalangeal (PIP) joints of 
fingers two through five lacked about five degrees.  A 
subsequent VA outpatient note in October 2003 indicated that 
the veteran had nearly full range of motion in the wrist, but 
did not indicate the actual range of motion in terms of 
actual degrees.  The first VA examination post-service also 
showed some limitation of motion in the wrist, with palmar 
flexion limited to 60 degrees with pain beginning at 40 
degrees.  

Although actual limitation of motion in the right wrist has 
never been shown to be limited to palmar flexion in line with 
the forearm or dorsiflexion to less than 15 degrees, it would 
appear that the RO assigned the separate 10 percent 
evaluation under DC 5215 in December 2005, based on the 
totality of actual and functional loss of use due to pain and 
fatigability.  Inasmuch as the evidence of record showed 
actual limitation of motion in the right wrist as early as 
June 2003, and the veteran has consistently complained of 
additional limitation on repetitive use, the Board finds that 
a 10 percent evaluation is warranted from the date of his 
original claim for service connection.  

As to an evaluation in excess of 10 percent, the Board notes 
that a 10 percent evaluation is the highest schedule rating 
possible under this rating code.  Therefore, a higher rating 
under DC 5215, is not possible.  If the veteran's wrist were 
ankylosed, an increased rating could be assigned under DC 
5214.  However, the medical evidence does not show any 
ankylosis or impairment of the right wrist commensurate with 
ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(defining ankylosis as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure").  The 
veteran's right wrist is not immobile, as he has the ability 
to move it, albeit in a limited fashion with some pain.  
Therefore, consideration of a rating under DC 5214 is not 
warranted.  

When the maximum schedular rating is in effect for loss of 
motion of a joint, and the disability does not meet the 
criteria for a higher evaluation under any other applicable 
DC (after all other potential DCs have been considered), 
further consideration of functional loss may not be required.  
Johnston v. Brown, 10 Vet. App. 80 (1997); see also 38 C.F.R. 
§§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

Migraine Headaches

The veteran is assigned a noncompensable evaluation for his 
headache disorder under DC 8100 for migraine headaches, which 
provides for a 50 percent rating with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability; 30 percent with 
characteristic prostrating attacks occurring on average of 
once a month over the last several months; 10 percent with 
characteristic prostrating attacks averaging one in two 
months over the last several months, and a noncompensable 
evaluation with less frequent attacks.  38 C.F.R. § 4.124a, 
DC 8100 (2005).  

In a letter received in December 2005, the veteran asserted 
that he has totally debilitating headaches once or twice a 
month that are so severe that he has to stay in a dark room, 
and that he averaged one to two days of lost time at work a 
month.  However, the objective evidence of record, including 
both VA and private medical reports from 2002 to the present, 
show only a few complaints of headaches since his discharge 
from service, and only a single incident in which he reported 
a prostrating attack.  (See August 2002 private progress 
note).  

On VA neurological examination in April 2005, the veteran 
described two types of headaches; one lasting a few minutes 
and occurring infrequently, and the other occurring one to 
two times a month.  The first type of headache was not 
incapacitating or prostrating and went away very quickly.  
The veteran reported that he could work through the second 
types of headache most of the time and that he had 
accompanying light sensitivity and nausea on only a couple of 
occasions in his entire life.  He described prostrating type 
headaches less than one a month, and said that he missed two 
days of work over the past three months because of headaches.  
The examiner opined that the short duration type headaches 
were most likely a subtype of migraine and were not 
incapacitating.  The veteran's other type of headache was 
most likely tension rather than a vascular headache, and that 
these were incapacitating less than once a month.  

While the veteran contends that his headaches are 
incapacitating on average of once or twice a month and are 
frequently accompanied by nausea and vomiting, he has 
presented no objective evidence to support that assertion.  
Given the seriousness of the veteran's subjective report of 
significant symptomatology associated with his headache 
disorder and the impact on the veteran's occupational and 
social activities, the Board finds it notable that there are 
few medical records documenting a headache disorder to the 
degree the veteran reports.  In light of the absence of any 
objective evidence demonstrating prostrating attacks 
averaging one in 2 moths over the last several months or 
symptoms which impact negatively on economic adaptability, 
the Board finds no basis for the assignment of a compensable 
evaluation for the veteran's migraine headaches.  





ORDER

An increased evaluation to 50 and no greater, for anxiety 
disorder prior to April 10, 2005, is granted, subject to VA 
laws and regulation concerning payment of monetary benefits.  

An evaluation in excess of 50 percent for depressive disorder 
with anxiety from April 10, 2005, is denied.  

An increased evaluation to 20 percent and no greater, for low 
back strain due to degenerative disc disease at L4-L5 prior 
to April 16, 2005, is granted, subject to VA laws and 
regulation concerning payment of monetary benefits.  

An evaluation in excess of 20 percent for low back strain due 
to degenerative disc disease at L4-L5 from April 16, 2005, is 
denied.  

An initial evaluation of 10 percent and no greater, for 
neurological residuals, right wrist surgical fixation with 
retained hardware, is granted, subject to VA laws and 
regulation concerning payment of monetary benefits.  

A 10 percent evaluation for residuals of right wrist fracture 
from July 1, 2002, is granted, subject to VA laws and 
regulation concerning payment of monetary benefits.  

An initial compensable evaluation for migraine headaches, is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


